Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 496311
Notice to Applicant
The following is a Non-Final Office action to Application Serial Number 16/217,918, filed on December 12, 2018.  In response to Examiner’s Non-Final Office Action of November 23, 2020, Applicant, on March 23, 2021, amended claims 4 and 20.  Claims 1-21 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Response to Arguments
Applicant’s arguments filed March 23, 2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection where Saleem is applied.
The 35 U.S.C. § 101 rejection has been withdrawn.
Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  

Reasons for Eligibility under 35 USC § 101
The reasons for withdrawal of the rejection of claims 1-21 under 35 U.S.C. 101 can be found below:
Based on current claim language and USPTO Guidance, as a whole, this is



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6, 14, and  16 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saleem, US Publication No. 20160080907A1 [hereinafter Saleem], in view of Faith et al., US Publication No US 20170308909A1 [hereinafter Faith]. 
Regarding Claim 1, 
Saleem teaches
A system for tracking individuals within a venue, the system comprising: a plurality of detector stations disposed throughout the venue, each detector station including an imaging assembly and a transceiver configured to communicate with a communication device within the venue; (Saleem Par. 20-“The system 100 functions to manage people by detection and by tracking, including: event-based people detection by tracking, and people tracking by detection. People detection may be accomplished by using motion detectors, such as, for example, passive Infrared (PIR) sensors, ultrasonic sensors, microwave sensors and Tomographic Motion Detectors. In an exemplary embodiment, the number of people may also be counted by using one or more of a tally counter, infrared beams, computer vision, thermal imaging, synthetic intelligence, and three dimensional (3D) cameras.  The system 100 further functions to capture and analyze attributes of one or more entities, such as people, events, locations, and ambience, and one or more relationships among the entities. The location of people may be obtained by using GPS receivers, or digital imaging devices, such as cameras. In addition, a network or grid of presence sensors is also used to localize people, where localization is considered a higher-resolution generalization of presence detection.”; Par. 37-“In an exemplary embodiment, the wireless sensor network 106 may comprise one or more wireless sensor nodes 130 installed at one or more specified locations (or positions) in one or more areas of one or more geographic regions. Such specified locations include locations which serve as venues for events and are populated by persons, including those persons selected for detection and tracking using the system 100.”;Par. 31-“ As best shown in the diagrammatical illustration of FIG. 3, the microcomputer unit 108 in the client subsystem 102 may comprise a microprocessor subunit 110, an I/O subunit 112, a memory subunit 114 and a set of support circuits 116. In an exemplary embodiment, the microcomputer unit 108 may comprise a first wireless transceiver 118 to enable communication with the wireless sensor network 106.”)
a controller operatively connected to the plurality of detector stations, the controller comprising at least one processor configured to: detect, via data obtained by the plurality of detector stations, a plurality of individuals entering the venue (Saleem Par. 37-“In an exemplary embodiment, the wireless sensor network 106 may comprise one or more wireless sensor nodes 130 installed at one or more specified locations (or positions) in one or more areas of one or more geographic regions. Such specified locations include locations which serve as venues for events and are populated by persons, including those persons selected for detection and tracking using the system 100.”; Par. 41-“ Each wireless sensor node 130 preferably comprises a microcontroller 132, a second wireless transceiver 134, an external memory 136, a power source 138 and a second set of one or more pre-specified sensors 140. The microcontroller 132 performs tasks, processes data and controls the functionality of other components in the wireless sensor nodes 130. Alternative controllers are microprocessors, Digital Signal Processors (DSPs), Field-Programmable Gate Arrays (FPGAs) and Application-Specific Integrated Circuits (ASICs). However, a microcontroller is often used in many embedded systems, such as sensor nodes, because of low cost, ease of integration, ease of programming, and low power consumption of the microcontroller. The external memory 136 may comprise at least one of an on-chip memory of the microcontroller 132 or a flash memory, such as an off-chip RAM.” Par. 54- entering venue;),
monitor, via the data obtained by the plurality of detector stations, a respective location of each individual from the plurality of individuals as each individual traverses the venue (Saleem Par. 97-“ The system may track people so as to facilitate people detection. The system 100 may take into consideration one or more entities or factors involved in the event. The system may consider: (i) a target person participating in an event, (ii) one or more locations the target person traverses during the event, (iii) one or more peers with whom the target person interacts during the event, (iv) one or more incidents the target person meets with or is exposed to during the event, and (v) one or more ambient conditions the target person is exposed to during the event. The system 100 may facilitate tracking changes with respect to time in the behaviour or activities of the target person during the event.”; Par. 24-“In an exemplary embodiment, the client subsystem 102 may comprise one or more mobile computing and communications devices that are worn or carried by a person to be tracked or monitored. For example, the client subsystem 102 may be a smart device that preferably includes a microcomputer unit 108.”);
determine that the confidence level exceeds a threshold confidence level (Saleem Par. 29-“ A target attendee or person of interest at the event may be selected for monitoring or tracking by the administrator of the system 100, at step 168. The selected attendee may then be tracked to obtain characteristics relevant to the activities and presentations at the event. This action of tracking produces an interim profile of the target attendee, at step 170. The interim profile is compared with historical profiles of previous attendees that were obtained from the system database, at step 172. If a match is obtained, or the target attendee is identified with a high probability, at decision block 174, the system 100 may assign the identification to the target attendee, and may continue to track the target attendee, or may provide a recommendation regarding the target attendee.”);

Saleem discloses sensor data in Par. 20.   The feature is expounded upon by the following teaching of Faith:
wherein one or more of the plurality of individuals is a primary individual that (i) is carrying a communication device and (ii) has an account associated with the venue (Faith Par. 56-“In some embodiments, appliance 110 may use the target person's complex profile, engagement tracking data, and sensor data obtained and analyzed by model 112 to interact with the target person via the target person's user device 140. User device 140 may have a virtual assistant application installed thereon to which appliance 110 may communicate. For example, appliance 110 may transmit discounts, coupons, or recommendations to the target person based on their complex profile, engagement tracking data, and sensor data. The target person may provide input to the virtual assistant application, such as indicating what the target person is searching for, where the target person wants to go, what the target person wants to accomplish, etc. The target person's input may be sent by user device 140 to appliance 110, so that model 112 of appliance 110 may analyze the input and determine how to respond.”;; Par. 156-“The complex profile may also include linked account identification that includes other accounts at venders, online stores, online applications, and other internet databases. The complex profile may be stored in complex database 210 or complex database 310, or locally at complex manager 224.”
and wherein one or more of the plurality of individuals is a secondary individual that (i) is not carrying a communication device and/or (ii) has no account associated with the venue; (Faith Par. 137-“ Alternatively, or in addition, decision engine 228 may make an estimation of such a preference if there is no complex profile information for the target person or for the person in the target person's group. For example, if a child does not have a complex profile, but is accompanying the target person, decision engine 228 may estimate that the child enjoys a certain music artist based on determined information on the child, such as the child's age, or information detected in sensor information. Decision engine 228 may adjust the background music in a store to the child's preference, provide a targeted advertisement, or adjust other aspects of the environment that the child may be interested in.”)
generate a confidence level that one of the primary individuals and at least one of the secondary individuals are members of a group(Faith Par. 132-“ At 450, decision engine 228 may determine a context for the current situation described by the sensor data. For example, the decision engine 228 may determine whether a target person is looking at a product, negotiating over a price, or arguing with another person. Decision engine 228 may determine whether the target person is with somebody else, such as a family member, friend, or co-worker. For example, decision engine 228 may examine whether the target person is part of a group or alone.”; Par. 44-“ Alternatively, image vectors may be utilized to determine whether the target person or persons are associated with existing complex profiles. A face match confidence regarding whether a person or persons in a video feed are associated with an existing complex profile may be determined. If the determined face match confidence is above a predetermined threshold, it may be determined that the target person is associated with an existing complex profile. If the determined face match confidence is not above a predetermined threshold, it may be determined that the target person or persons are not associated with any existing complex profiles.”);  
and update the account associated with the venue of the one of the primary individuals based on tracking data associated with the at least one of the secondary individuals, the tracking data being generated from the data obtained by the plurality of detector stations (Faith Par. 128-“ In some embodiments, example method 400A may include updating a complex profile at 440. If a complex profile exists for a target person, the process may continue to step 440. Here, the target person's complex profile is updated with information contained in the received sensor data. …”; Par. 8-“ … The at least one processor may further execute instructions to detect the person within the video data, detect at least one other person within the video data, and determine that the person is grouped with the at least one other person.”; Par. 52-“ Model 112 may also augment complex profiles with additional social media data. For example, model 112 may add relationship information (e.g., the target person's friends and family), their likes and preferences (e.g., a list of music artists/albums they like, a list of their favorite movies, etc.), and other information associated with the target person.”;Par. 81-85;).
Saleem and Faith are directed to targeted data gathering. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem to improve upon the data collected , as taught by Faith, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem with the motivation to manage the collected data, quickly analyze it to gain an understanding of its importance, and use it in a meaningful way (Faith Par. 4).

Regarding Claim 2 and Claim 18,  Saleem in view of Faith teach the system of claim 1… and the method of claim 17…
Saleem fails to teach the following feature taught by Faith:
wherein to update the account, the at least one processor is configured to: analyze the tracking data to identify a product that the at least one of the secondary individuals at least one of remained proximate to for a predetermined amount of time, picked up, and purchased while at the venue; and update the account of the one of the primary individuals to include an indication of the product (Faith Par. 10-“The complex profile may include at least one subset of data representing information about the person gathered from a plurality of databases, and the complex profile may be updated in real-time from the plurality of databases.”; Par. 33-“The identity management systems and methods are designed to receive large amounts of a myriad of types of data and to synthesize the data in real time to build complex profiles of target people in an environment, such as customers, potential customers, occasional customers, passers-by, frequent customers, very important customers, people that may be security risks, and others.”; Par. 35-“The received real -time data may be analyzed as it is collected and cross-referenced with the various characteristics included in the target person's complex profile to offer the person a far more personalized and tailored in-store experience. For example, the identity management system may receive live video feed data collected from one or more cameras installed in a store in which a target person is browsing products. The identity management system may analyze the target person's face in the video feed to determine, for example, that the target person has been looking at a watch in a display case for the past two minutes.”; Par. 88-89-“In another example, video analyzer 216 may determine whether a target person is holding a product, has placed a product in their cart or bag, or is concealing a product they have picked up.  Video analyzer 216 may also determine that a target person's detected face is looking in a certain direction or looking at a certain product. For example, video analyzer 216 may determine that a target person has been looking at a product in a display case, is holding a product in their hands, or that the target person has brought their face closer to a product to inspect it.”; Par. 128-“In some embodiments, example method 400A may include updating a complex profile at 440. If a complex profile exists for a target person, the process may continue to step 440. Here, the target person's complex profile is updated with information contained in the received sensor data. For example, if the received sensor data shows that the target person picked up and studied a particular product in a store for 15 minutes, the complex profile may have interest information of the user updated to indicate that the user is interested in the product and spent a 15 minutes studying the product in the store.”);  
Saleem and Faith are directed to targeted data gathering. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem to improve upon the data collected , as taught by Faith, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem with the motivation to manage the collected data, quickly analyze it to gain an understanding of its importance, and use it in a meaningful way (Faith Par. 4).
Regarding Claim 3 and Claim 19,  Saleem in view of Faith teach the system of claim 1… and the method of claim 17…
Saleem teaches
and monitor a location of the at least one of the secondary individuals by tracking a video object corresponding to the at least one of the secondary individuals (Saleem Par. 132-“ The method for event-based people detection based on tracking may function by identifying and selecting at least one target group of persons as participants in the current event and in one or more past events, subject to detection by tracking. For clarity of explanation, the selected target group of persons is hereinafter referred to as "targeted group".”; Par. 144-“ For instance, as per Table 2, in the event of selection of the combination "0110" based on the context of the current event, implies that the target person, and his/her at least one of actions, responses, activities and a combination thereof, under tracking exhibits changes in the peers with whom the target person interacts and the ambient conditions to which the target person is exposed to.”; Par. 20 &Par. 106)
Saleem teaches monitoring individuals and the following feature is expounded upon by Faith:
wherein to monitor the respective location of each individual from the plurality of individuals, the at least one processor is configured to: monitor a location of the one of the primary individuals based on communications received from the respective communication device of the one of the primary individuals; (Faith Par. 56-“ In some embodiments, appliance 110 may use the target person's complex profile, engagement tracking data, and sensor data obtained and analyzed by model 112 to interact with the target person via the target person's user device 140. User device 140 may have a virtual assistant application installed thereon to which appliance 110 may communicate. For example, appliance 110 may transmit discounts, coupons, or recommendations to the target person based on their complex profile, engagement tracking data, and sensor data. The target person may provide input to the virtual assistant application, such as indicating what the target person is searching for, where the target person wants to go, what the target person wants to accomplish, etc. The target person's input may be sent by user device 140 to appliance 110, so that model 112 of appliance 110 may analyze the input and determine how to respond.”);  
Saleem and Faith are directed to targeted data gathering. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem to improve upon the data collected , as taught by Faith, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem with the motivation to manage the collected data, quickly analyze it to gain an understanding of its importance, and use it in a meaningful way (Faith Par. 4).
Regarding Claim 6, 
Saleem teaches
The system of claim 1, wherein the tracking data includes location data for an individual and/or a path traversed by an individual. (Saleem Abstract-“The present invention is a system and method of managing event-based people detection and tracking, the method including: capturing attributes of an event, people, timings, location, ambience and incidents; profiling people based on the event location, event timings, event ambience, and event incidents; categorizing people based on the profiling; generating user-defined rules detection and tracking of people; providing recommendations in connection with detection and tracking of people; and tracking the efficacy of the recommendations.”)

Regarding Claim 14 and Claim 21, Saleem in view of Faith teach the system of claim 1… 
Saleem teaches capturing profile data in Par. 8 and the feature is expounded upon by the following feature taught by Faith:
wherein to update the account to indicate that the one of the primary individuals and the at least one of the secondary individuals are members of the group, the at least one processor is configured to: transmit a confirmation request to the communication device of the one of the primary individuals requesting that the one of the primary individuals confirms that the at least one of the secondary individuals is a member of the group; and update the account in response to a confirmation received from the communication device of the one of the primary individuals.. (Faith Par. 152-“ To verify a profile match, a confirmation message may be sent to a target person via user device 140. For example, a push notification may be sent to a user device 140 asking a target person whether a matched profile is associated with the target person. The notification may include incentives that are awarded to the target person if the target person confirms that the profile is indeed associated with the target person.”; Par. 158-“ Moreover, complex profile 610 may be constantly updated based on social media usage, information entered by a target person and collected by complex manager 224, and purchases made by a target person.”)
Saleem and Faith are directed to targeted data gathering. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem to improve upon the data collected , as taught by Faith, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem with the motivation to manage the collected data, quickly analyze it to gain an understanding of its importance, and use it in a meaningful way (Faith Par. 4).

Regarding Claim 16, Saleem in view of Faith teach the system of claim 1… 
Saleem teaches,
wherein the at least one processor is configured to: receive, from the communication device of the one of the primary individuals, a location request for at least one other member of the group (Saleem Par. 21-“ The system 100 further functions to capture and analyze attributes of one or more entities, such as people, events, locations, and ambience, and one or more relationships among the entities. The location of people may be obtained by using GPS receivers, or digital imaging devices, such as cameras. In addition, a network or grid of presence sensors is also used to localize people, where localization is considered a higher-resolution generalization of presence detection.”);
 analyze the tracking data associated with the at least one other member of the group to determine a respective location for each of the at least one other member of the group (Saleem Par. 55-“ More specifically, each unique ID may comprise one or more attributes of a given visitor, or a visitor type descriptive of the given visitor such as, for example, at least one of: (i) an individual and group visitor, (ii) a visitor registration type of the given visitor, such as new and registered, (iii) a distinct visitor ID of the given visitor, (iv) a distinct group ID of the given visitor, (v) a group type of the given visitor, such as at least one of family, friends and a combination of family and friends, (vi) a source and a destination location of the given visitor, (vii) the number of visitors in the group of the given visitor, (viii) the name of the given visitor, (ix) the age range of visitors in the group of the given visitor, (x) the age of the given visitor, (xi) the profession of the given visitor, (xii) the gender of the given visitor, (xiii) the date and time of at least one of new and re-registration of the given visitor, and (xiv) the number of visits the given visitor has made in the past.”); 
and transmit, to the communication device of the one of the primary individuals, an indication of the respective locations for the at least one other member of the group. (Saleem  Par. 6-“ In one aspect of the present invention a method of managing event-based people detection and tracking comprises capturing one or more attributes of at least one of an event, people, timings, location, ambience and incidents thereof, profiling people based on at least one of the location of the event, timings associated with the event, ambience in the vicinity of the event, incidents occurring in the event and at least a combination thereof, categorizing people based at least in part on the profiling, generating user-defined rules for at least one of detection and tracking of people and a combination thereof based on the categories of the people, providing recommendations in connection with at least one of detection and tracking of people and a combination thereof based on the categories of the people, and tracking the efficacy of the recommendations. “; Par. 126- “In some embodiment, the system may be capable of facilitating deployment of a Real-Time Locating Systems (RTLS) thereby facilitating automatic identification and tracking of the location of entities (or objects) or people in real time. Specifically, wireless RTLS tags are attached to objects or worn by people, and in most RTLS, fixed reference points receive wireless signals from tags to determine their location.”; Par. 127)
Regarding Claim 17, 
Saleem teaches
A method for tracking individuals within a venue, the method comprising: detecting, via data obtained by a plurality of detector stations, a plurality of individuals entering the venue; (Saleem Par. 37-“In an exemplary embodiment, the wireless sensor network 106 may comprise one or more wireless sensor nodes 130 installed at one or more specified locations (or positions) in one or more areas of one or more geographic regions. Such specified locations include locations which serve as venues for events and are populated by persons, including those persons selected for detection and tracking using the system 100.”; Par. 41-“ Each wireless sensor node 130 preferably comprises a microcontroller 132, a second wireless transceiver 134, an external memory 136, a power source 138 and a second set of one or more pre-specified sensors 140. The microcontroller 132 performs tasks, processes data and controls the functionality of other components in the wireless sensor nodes 130. Alternative controllers are microprocessors, Digital Signal Processors (DSPs), Field-Programmable Gate Arrays (FPGAs) and Application-Specific Integrated Circuits (ASICs). However, a microcontroller is often used in many embedded systems, such as sensor nodes, because of low cost, ease of integration, ease of programming, and low power consumption of the microcontroller. The external memory 136 may comprise at least one of an on-chip memory of the microcontroller 132 or a flash memory, such as an off-chip RAM.” Par. 54- entering venue;)
monitoring, via the data obtained by the plurality of detector stations, a respective location of each individual from the plurality of individuals as each individual traverses the venue  (Saleem Par. 97-“ The system may track people so as to facilitate people detection. The system 100 may take into consideration one or more entities or factors involved in the event. The system may consider: (i) a target person participating in an event, (ii) one or more locations the target person traverses during the event, (iii) one or more peers with whom the target person interacts during the event, (iv) one or more incidents the target person meets with or is exposed to during the event, and (v) one or more ambient conditions the target person is exposed to during the event. The system 100 may facilitate tracking changes with respect to time in the behaviour or activities of the target person during the event.”; Par. 24-“In an exemplary embodiment, the client subsystem 102 may comprise one or more mobile computing and communications devices that are worn or carried by a person to be tracked or monitored. For example, the client subsystem 102 may be a smart device that preferably includes a microcomputer unit 108.”);
determine that the confidence level exceeds a threshold confidence level (Saleem Par. 29-“ A target attendee or person of interest at the event may be selected for monitoring or tracking by the administrator of the system 100, at step 168. The selected attendee may then be tracked to obtain characteristics relevant to the activities and presentations at the event. This action of tracking produces an interim profile of the target attendee, at step 170. The interim profile is compared with historical profiles of previous attendees that were obtained from the system database, at step 172. If a match is obtained, or the target attendee is identified with a high probability, at decision block 174, the system 100 may assign the identification to the target attendee, and may continue to track the target attendee, or may provide a recommendation regarding the target attendee.”);

Saleem discloses sensor data in Par. 20.   The feature is expounded upon by the following teaching of Faith:
wherein one or more of the plurality of individuals is a primary individual that (i) is carrying a communication device and (ii) has an account associated with the venue (Faith Par. 56-“In some embodiments, appliance 110 may use the target person's complex profile, engagement tracking data, and sensor data obtained and analyzed by model 112 to interact with the target person via the target person's user device 140. User device 140 may have a virtual assistant application installed thereon to which appliance 110 may communicate. For example, appliance 110 may transmit discounts, coupons, or recommendations to the target person based on their complex profile, engagement tracking data, and sensor data. The target person may provide input to the virtual assistant application, such as indicating what the target person is searching for, where the target person wants to go, what the target person wants to accomplish, etc. The target person's input may be sent by user device 140 to appliance 110, so that model 112 of appliance 110 may analyze the input and determine how to respond.”;; Par. 156-“The complex profile may also include linked account identification that includes other accounts at venders, online stores, online applications, and other internet databases. The complex profile may be stored in complex database 210 or complex database 310, or locally at complex manager 224.”
and wherein one or more of the plurality of individuals is a secondary individual that (i) is not carrying a communication device and/or (ii) has no account associated with the venue; (Faith Par. 137-“ Alternatively, or in addition, decision engine 228 may make an estimation of such a preference if there is no complex profile information for the target person or for the person in the target person's group. For example, if a child does not have a complex profile, but is accompanying the target person, decision engine 228 may estimate that the child enjoys a certain music artist based on determined information on the child, such as the child's age, or information detected in sensor information. Decision engine 228 may adjust the background music in a store to the child's preference, provide a targeted advertisement, or adjust other aspects of the environment that the child may be interested in.”)
generating via one or more of the processors a confidence level that one of the primary individuals and at least one of the secondary individuals are members of a group (Faith Par. 132-“ At 450, decision engine 228 may determine a context for the current situation described by the sensor data. For example, the decision engine 228 may determine whether a target person is looking at a product, negotiating over a price, or arguing with another person. Decision engine 228 may determine whether the target person is with somebody else, such as a family member, friend, or co-worker. For example, decision engine 228 may examine whether the target person is part of a group or alone.”; Par. 44-“ Alternatively, image vectors may be utilized to determine whether the target person or persons are associated with existing complex profiles. A face match confidence regarding whether a person or persons in a video feed are associated with an existing complex profile may be determined. If the determined face match confidence is above a predetermined threshold, it may be determined that the target person is associated with an existing complex profile. If the determined face match confidence is not above a predetermined threshold, it may be determined that the target person or persons are not associated with any existing complex profiles.”; Par. 7-“ The system may include a memory that stores a set of instructions and at least one processor in communication with the memory for executing the set of instructions.”);  
and updating via one or more of the processors the account associated with the venue of the one of the primary individuals based on tracking data associated with the at least one of the secondary individuals, the tracking data being generated from the data obtained by the plurality of detector stations (Faith Par. 128-“ In some embodiments, example method 400A may include updating a complex profile at 440. If a complex profile exists for a target person, the process may continue to step 440. Here, the target person's complex profile is updated with information contained in the received sensor data. …”; Par. 8-“ … The at least one processor may further execute instructions to detect the person within the video data, detect at least one other person within the video data, and determine that the person is grouped with the at least one other person.”; Par. 52-“ Model 112 may also augment complex profiles with additional social media data. For example, model 112 may add relationship information (e.g., the target person's friends and family), their likes and preferences (e.g., a list of music artists/albums they like, a list of their favorite movies, etc.), and other information associated with the target person.”;Par. 81-85;).
Saleem and Faith are directed to targeted data gathering. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem to improve upon the data collected , as taught by Faith, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem with the motivation to manage the collected data, quickly analyze it to gain an understanding of its importance, and use it in a meaningful way (Faith Par. 4).

Claims 4- 5 are rejected under 35 U.S.C. 103 as being unpatentable over Saleem, US Publication No. 20160080907A1 [hereinafter Saleem], in view of Faith et al., US Publication No US 20170308909A1 [hereinafter Faith], in further view of Soni et al., US Publication No US 20170228804A1 [hereinafter Soni].
Regarding Claim 4 and Claim 20, Saleem in view of Faith teach the system of claim 1… and the method of claim 17…
Saleem teaches tracking changes in peers in Par. 135 and Faith expounds on the feature,
wherein the at least one processor is further configured to: detect that the one of the primary individuals and the at least one of the secondary individuals have left the venue; (Faith Par. 140-“ In another example, appliance 110 (and/or cloud 120) may be used in an airport environment to record individuals in an airport terminal, individuals entering and exiting a plane, and the like. Decision engine 228 may determine, from captured sensor data, that a detected person is a traveler or a family member, and may determine that a person has a specific travel itinerary. Decision engine 228 may determine whether a traveler exiting a plane has a connecting flight or not. Decision engine 228 may also determine how long a person spends near retail stores, restaurants, and gates within the airport. Experiences (as will be discussed) may be broadcast to a device of the person, where the experiences may be tailored to the stores, products, restaurants, and the like that the person interested in or near. Experiences may include recommendations to visit certain attractions in the airport. The recommendations may be based on other travelers in the current airport or in different airports who have similar interests to the person, or in a similar demographic as the person.”)
and update the account to remove the indication that the one of the primary individuals and the one of the secondary individuals are members of the group(Soni- Par. 135 -“This provides yet another way to observe the activities of visitors 310, and is particularly useful where members of a group are monitored to better understand how a visitor's behavior and purchases change, if at all, when that visitor is with other members of the group.”; Par. 25-“Embodiments focus on how a visitor's behavior changes depending on whom they are with or whether they are alone. That is, rather than updating a visitor's permanent marketing profile, an embodiment recognizes that their current profile effectively changes based on the visitor's present company. In this way, embodiments enable marketers to correctly tailor and personalize content for the visitor based on who he is currently with in a venue.”).
Saleem and Faith are directed to targeted data gathering in a retail setting. Soni improves upon the data gathering in a retail venue.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem in view of Faith to improve upon the data collected, as taught by Soni, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem in view of Faith with the motivation of analyzing activities of people present in real-world venues such as visitors to brick-and-mortar stores (Soni Par. 5).
Regarding Claim 5,  Saleem in view of Faith teach the system of claim 1… 
wherein to generate the confidence level that the one of the primary individuals and the at least one of the secondary individuals are members of the group, the at least one processor is configured to: determine that the one of the primary individuals and the at least one of the secondary individuals entered the venue within a threshold time of one another (Faith Par. 87-“Video analyzer 216 may determine groupings in a video feed. For example, video analyzer 216 may detect a target person in a video feed and determine at least one other person within the video feed. For example, video analyzer 216 may determine two or more people in video feed data are together and should be grouped, or whether they are strangers who should not be grouped. Video analyzer 216 may also determine whether a person is alone and not part of any group. For example, video feed data may include data showing a mother and daughter, where the mother is interacting with her daughter by carrying the daughter or holding the daughter's hand. The mother and daughter may be grouped together by video analyzer 216 based on this interaction. A grouping may also be determined by video analyzer 216 when two or more people stay in close proximity to each other for a predetermined period of time within a video feed data.”; Par. 137 – “Decision engine 228 may also tailor the ambiance of a location based on the determined situation of step 450. For example, decision engine 228 may determine from a target person's complex profile that the target person or a person in the target person's group enjoys a certain type of music or a certain type of lighting in a store when shopping. Accordingly, decision engine 228 may adjust the background music in a store to the target person's preference when a target person enters the store,”);
Saleem and Faith are directed to targeted data gathering. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem to improve upon the data collected , as taught by Faith, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem with the motivation to manage the collected data, quickly analyze it to gain an understanding of its importance, and use it in a meaningful way (Faith Par. 4).
Saleem in view of Faith generate a confidence level and the following feature is expounded upon by Soni:
and increase the confidence level that the one of the primary individuals and the at least one of the secondary individuals are members of the group (Soni- Par. 52-“ Server 102 can use the visitor profile to determine out of these 10 occurrences, how many times again the entry and exit times for visitors 106 a and 106 b were the same or within an appropriate time threshold (e.g., within five minutes). Server 102 can use the visitor profile to obtain information indicating that out of the ten occurrences, nine of the occurrences have the same entry and exit times for visitors 106 a and 106 b. Based on this data, server 102 can identify, with an acceptable confidence level, that visitors 106 a and 106 b are a part of same group (e.g., in the same family or couple). This is because the visitor profile indicates that out of the last ten times visitor 106 a has visited venue 104, nine times this visitor's entry and exit times were approximately the same as the entry and exit times for visitor 106 b. This indication provides server 102 with a high confidence that both visitors 106 a and 106 b are a part of same group. This can be used by server 102 as a first filtering condition for visitor data to determine group membership for visitors.”).
Saleem and Faith are directed to targeted data gathering in a retail setting. Soni improves upon the data gathering in a retail venue.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem in view of Faith to improve upon the data collected, as taught by Soni, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem in view of Faith with the motivation of analyzing activities of people present in real-world venues such as visitors to brick-and-mortar stores (Soni Par. 5).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saleem, US Publication No. 20160080907A1 [hereinafter Saleem], in view of Faith et al., US Publication No US 20170308909A1 [hereinafter Faith], in further view of Nagpal et al., US Patent No US 10249116B1 [hereinafter Nagpal].

Regarding Claim 7,  Saleem in view of Faith teach the system of claim 6… 
Saleem in view of Faith fail to teach the following feature taught by Nagpal:
wherein to generate the confidence level that the one of the primary individuals and the at least one of the secondary individuals are members of the group, the at least one processor is configured to: determine a correlation between a first path traversed by the one of the primary individuals and a second path traversed by the at least one of the secondary individuals (Nagpal Col 4 Ln32-61 – “The terms fingerprint and fingerprint data as used herein refer to time-correlated, individual measurements of any of, or any combination of, received wireless communication signal strength and signal connectivity parameters, magnetic field parameters (strength, direction) or barometric pressure parameters, and mobile device inertial sensor data at unique locations along a route being traversed, and also anticipated for traversal, by the mobile device. In other words, a fingerprint as referred to herein may include a correlation of sensor and signal information (including, but not necessarily limited to wireless signal strength, wireless connectivity information, magnetic or barometric information, inertial sensor information and GPS location information) associated for a unique location relative to the facility.”; Col 2Ln12-23- “The indoor facility, in embodiments, may be an indoor area within any one of a shopping mall, a warehouse, a factory building, an airport facility, a hospital facility, a university campus facility or any at least partially enclosed building, in one embodiment being accessible along a pedestrian route. The term pedestrian as used herein is intended not encompass not only walking pedestrians, but also users of mobile phones moving at typical pedestrian speeds, for example at less than 10 miles per hour using automated means within the pedestrian area, including but not limited to automated wheelchairs or automated people-moving indoor carts.”);
and modify the confidence level based on the correlation between the first path and the second path (Nagpal Col. 8 Ln45-59- “When multiple trajectory-based location estimates are available, trajectories can be grouped into categories based on similarity and a probability spread/confidence can be assigned on a per-group basis. If the per-group probability/confidence level of one group significantly exceeds that of the other groups, then the confidence in the validity of that group is raised, and hence, the confidence in the location estimate increases. Conversely, if several distinct per-group probabilities are similar, then the confidence in the per-group results are reduced, leading to a lower confidence level. Thus, the estimated position comprises a probabilistic estimate expressed as a confidence level.”)
Saleem and Faith are directed to targeted data gathering. Nagpal improves upon the location data gathering.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem in view of Faith to improve upon the data collected with path data, as taught by Nagpal, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem in view of Faith with the motivation of seamless, accurate and dependable indoor positioning of a mobile device carried or worn by a user (Nagpal Col 1 Ln19-25).
Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saleem et al., US Publication No. 20160080907A1 [hereinafter Saleem], in view of Faith et al., US Publication No US 20170308909A1 [hereinafter Faith], in further view of Nagpal et al., US Patent No US 10249116B1 [hereinafter Nagpal], in further view of Sorenson, US Publication No US 20040111454 A1 [hereinafter Sorenson] .
Regarding Claim 8, Saleem in view of Faith in further view of Nagpal teach the system of claim 7… 
Saleem fails to teach the following feature taught by Faith:
and modify the confidence level based on the determined amount of time (Faith Par. 35-“The identity management system may check the target person's social media profiles to determine if the target person has discussed or mentioned a desire to go watch shopping or specific plans to go watch shopping at a particular time or at a time in the near future. Such information obtained through the target person's social media profiles may increase the system's confidence that the target person is shopping for himself. The identity management system may therefore decide to offer the user a promotion (e.g., a coupon or discount) to the target person's mobile device based on the target person's shopping context created using the person's complex profile, social media data, and the real -time video feed analysis.”; Par. 46-“Face match and audio match confidences may be utilized to form a profile match confidence. The profile match confidence may be adjusted based on the face match and audio match confidences. Depending on these values, the profile match may be determined as above or below a predetermined threshold. If the profile match confidence is above a predetermined threshold, it may be determined that the target person or persons whose video and audio feed data are captured are associated with particular complex profiles. Alternatively, if the profile match confidence is below a predetermined threshold, it may be determined that the target person or persons in whose video and audio feed data are captured are not associated with particular complex profiles, and that model 112 should generate new complex profiles.”);
Saleem and Faith are directed to targeted data gathering. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem to improve upon the data collected , as taught by Faith, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem with the motivation to manage the collected data, quickly analyze it to gain an understanding of its importance, and use it in a meaningful way (Faith Par. 4).

Saleem in view of Faith teach predetermined threshold stated above and the feature is expounded upon in Nagpal:

… are within a threshold distance of one another . (Nagpal Abstract-“ A method and system for facilitating an access request. The method may be executed in the processor of a server computing device and comprises receiving, at a memory of the server computing device, the request for access, the request for access performed using a security device at an access point device communicatively coupled to the server computing device, localizing a mobile computing device having a preestablished association with the security device, and enabling the request for access when a position of the mobile computing device as determined from the localizing is within a predetermined threshold distance from a location of the access point device.”)
Saleem and Faith are directed to market data gathering in a retail setting. Nagpal improves upon the location data gathering in a retail venue.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem in view of Faith to improve upon the data collected with path data, as taught by Nagpal, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem in view of Faith with the motivation of seamless, accurate and dependable indoor positioning of a mobile device carried or worn by a user (Nagpal Col 1 Ln19-25).

Saleem in view of Faith in further view of Nagpal fail to teach the following feature taught by Sorenson:
wherein to determine the correlation between the first path and the second path, the at least one processor is configured to: determine an amount of time the first path and the second …; (Sorenson Par. 40-41“ FIG. 4 shows exemplary shopper paths 92 and non-shopper paths 93 tracked by tracking system 36, within shopping environment 14. Shopper path 92 a traverses only one aisle, while shopper path 92 b traverses two aisles, and half-traverses a third. FIG. 5 shows exemplary shopper paths 92 tracked by tracking system 36 in shopping environment 14 a,; Par. 96-“ As discussed above, it will be appreciated that the systems and methods described herein may be used to track and analyze both shopper path data and non-shopper path data, and various comparisons may be made between shopper path data and non-shopper path data. Thus, as shown at 268, the method may further include comparing a statistical measure [threshold] based on shopper path data to a statistical measure [threshold] based on non-shopper path data.”; Par. 87-“ At 228, the method further includes determining a proportion of each path completed. As shown at 230-234, the determination may be made with respect to distance traveled, time elapsed, or purchases made, as discussed above.”)
Saleem and Faith are directed to targeted data gathering. Nagpal improves upon the location data gathering. Sorenson improves upon the location data.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem in view of Faith Nagpal to improve upon the path data, as taught by Sorenson, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem in view of Faith in further view of Nagpal with the motivation of helping shoppers within the shopping environment (Sorenson Par. 63).
Regarding Claim 9, Saleem in view of Faith in further view of Nagpal in further view of Sorenson teach the system of claim 8… 
Saleem in view of Faith teach predetermined threshold stated above and the feature is expounded upon in Nagpal:
… are within the threshold distance. (Nagpal Abstract-“ A method and system for facilitating an access request. The method may be executed in the processor of a server computing device and comprises receiving, at a memory of the server computing device, the request for access, the request for access performed using a security device at an access point device communicatively coupled to the server computing device, localizing a mobile computing device having a preestablished association with the security device, and enabling the request for access when a position of the mobile computing device as determined from the localizing is within a predetermined threshold distance from a location of the access point device.”)
Saleem and Faith are directed to market data gathering in a retail setting. Nagpal improves upon the location data gathering in a retail venue.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem in view of Faith to improve upon the data collected with path data, as taught by Nagpal, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem in view of Faith with the motivation of seamless, accurate and dependable indoor positioning of a mobile device carried or worn by a user (Nagpal Col 1 Ln19-25).
Saleem in view of Faith in further view of Nagpal fail to teach the following feature taught by Sorenson:
wherein the amount of time is determined based upon non- contiguous periods of time when the first path and the second path …; (Sorenson Par. 37- “Tags 80-84 are typically radio frequency identity tags configured to emit a tracking signal containing a unique transmitter identifier. Each radio frequency tag itself may also include a receiver configured to receive position information transmitted from tracking system 36, and may be outfitted with memory configured to store a position history for each tag. Typically the tags transmit the tracking signal at periodic intervals, such as every 4 seconds. Of course, virtually any other time interval suitable for tracking a shopper, including continuously, may alternatively be used. In addition, it will be appreciated that other types of suitable tags may be used to track shoppers, products, and movable fixtures, such as infrared emitters, etc.” Par. 41-“ Tracking system 36 is typically configured to reconstruct each of shopping paths 92 by analyzing a plurality of detected tracking signals from a shopper tag 80 over time, and calculating a series of positions 94 of shopper tag 80 throughout shopping environment 14.”)
Saleem and Faith are directed to targeted data gathering. Nagpal improves upon the location data gathering. Sorenson improves upon the location data.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem in view of Faith Nagpal to improve upon the path data, as taught by Sorenson, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem in view of Faith in further view of Nagpal with the motivation of helping shoppers within the shopping environment (Sorenson Par. 63).

Regarding Claim 11, Saleem in view Faith in further view of Nagpal in further view of Sorenson teach the system of claim 8…,
Saleem teaches 
… determine that the first path and the second path indicate that the one of the primary individuals and the at least one of the secondary individuals are traversing the venue side-by-side (Saleem  Par. 6-“ In one aspect of the present invention a method of managing event-based people detection and tracking comprises capturing one or more attributes of at least one of an event, people, timings, location, ambience and incidents thereof, profiling people based on at least one of the location of the event, timings associated with the event, ambience in the vicinity of the event, incidents occurring in the event and at least a combination thereof, categorizing people based at least in part on the profiling, generating user-defined rules for at least one of detection and tracking of people and a combination thereof based on the categories of the people, providing recommendations in connection with at least one of detection and tracking of people and a combination thereof based on the categories of the people, and tracking the efficacy of the recommendations. “; Par. 126- “In some embodiment, the system may be capable of facilitating deployment of a Real-Time Locating Systems (RTLS) thereby facilitating automatic identification and tracking of the location of entities (or objects) or people in real time. Specifically, wireless RTLS tags are attached to objects or worn by people, and in most RTLS, fixed reference points receive wireless signals from tags to determine their location.”; Par. 127); 
Saleem in view of Faith fail to teach the following feature taught by Nagpal:
wherein to modify the confidence level, the at least one processor is configured to:… and in response to the determination, increase the amount the confidence level is modified. (Nagpal Col 9 Ln15-25- “In other variations, the distance threshold may not be fixed and predetermined, but instead may be dynamically set or adjusted by server device 101, depending on the confidence level associated with the localizing of mobile device 102. For instance, a lower probability, or lower confidence level, associated with the localizing may result in the distance threshold being increased or adjusted higher, while a confidence level associated with the localizing may result in the distance threshold being reduced or dynamically set lower.”).
Saleem and Faith are directed to market data gathering in a retail setting. Nagpal improves upon the location data gathering in a retail venue.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem in view of Faith to improve upon the data collected with path data, as taught by Nagpal, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem in view of Faith with the motivation of seamless, accurate and dependable indoor positioning of a mobile device carried or worn by a user (Nagpal Col 1 Ln19-25).
Regarding Claim 12, Saleem in view Faith in further view of Nagpal in further view of Sorenson teach the system of claim 8…,
Saleem in view of Faith fail to teach the following feature taught by Nagpal:
wherein to determine the correlation between the first path and the second path, the at least one processor is configured to: determine a region of the venue where the first path and the second path are correlated (Nagpal Col 4 Ln32-61 – “The terms fingerprint and fingerprint data as used herein refer to time-correlated, individual measurements of any of, or any combination of, received wireless communication signal strength and signal connectivity parameters, magnetic field parameters (strength, direction) or barometric pressure parameters, and mobile device inertial sensor data at unique locations along a route being traversed, and also anticipated for traversal, by the mobile device. In other words, a fingerprint as referred to herein may include a correlation of sensor and signal information (including, but not necessarily limited to wireless signal strength, wireless connectivity information, magnetic or barometric information, inertial sensor information and GPS location information) associated for a unique location relative to the facility.”; Col 2Ln12-23- “The indoor facility, in embodiments, may be an indoor area within any one of a shopping mall, a warehouse, a factory building, an airport facility, a hospital facility, a university campus facility or any at least partially enclosed building, in one embodiment being accessible along a pedestrian route. The term pedestrian as used herein is intended not encompass not only walking pedestrians, but also users of mobile phones moving at typical pedestrian speeds, for example at less than 10 miles per hour using automated means within the pedestrian area, including but not limited to automated wheelchairs or automated people-moving indoor carts.”);
and modify the confidence level based upon the determined region of the venue. (Nagpal Col. 8 Ln45-59- “When multiple trajectory-based location estimates are available, trajectories can be grouped into categories based on similarity and a probability spread/confidence can be assigned on a per-group basis. If the per-group probability/confidence level of one group significantly exceeds that of the other groups, then the confidence in the validity of that group is raised, and hence, the confidence in the location estimate increases. Conversely, if several distinct per-group probabilities are similar, then the confidence in the per-group results are reduced, leading to a lower confidence level. Thus, the estimated position comprises a probabilistic estimate expressed as a confidence level.”).
Saleem and Faith are directed to market data gathering in a retail setting. Nagpal improves upon the location data gathering in a retail venue.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem in view of Faith to improve upon the data collected with path data, as taught by Nagpal, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem in view of Faith with the motivation of seamless, accurate and dependable indoor positioning of a mobile device carried or worn by a user (Nagpal Col 1 Ln19-25).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saleem, US Publication No. 20160080907A1 [hereinafter Saleem], in view of Faith et al., US Publication No US 20170308909A1 [hereinafter Faith], in further view of Nagpal et al., US Patent No US 10249116B1 [hereinafter Nagpal], in further view of Sorenson, US Publication No US 20040111454 A1 [hereinafter Sorenson], and in further view of Hirakawa et al., US Publication No US 20170344834A1 [hereinafter Hirakawa].  
Regarding Claim 10, Saleem in view of Faith in further view of Nagpal in further view of Sorenson teach the system of claim 8… 
Saleem in view of Faith fail to teach the following feature taught by Nagpal:
wherein to modify the confidence level, the at least one processor is configured to: …; and modify the confidence level based upon the determined distance (Nagpal Col 9 Ln15-25- “In other variations, the distance threshold may not be fixed and predetermined, but instead may be dynamically set or adjusted by server device 101, depending on the confidence level associated with the localizing of mobile device 102. For instance, a lower probability, or lower confidence level, associated with the localizing may result in the distance threshold being increased or adjusted higher, while a confidence level associated with the localizing may result in the distance threshold being reduced or dynamically set lower.”).
Saleem and Faith are directed to market data gathering in a retail setting. Nagpal improves upon the location data gathering in a retail venue.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem in view of Faith to improve upon the data collected with path data, as taught by Nagpal, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem in view of Faith with the motivation of seamless, accurate and dependable indoor positioning of a mobile device carried or worn by a user (Nagpal Col 1 Ln19-25).
Saleem in view of Faith in further view of Nagpal in further view of Sorenson fail to teach the following feature taught by Hirakawa:
determine a distance between the one of the primary individuals and the at least one of the secondary individuals (Hirakawa Par. 3-“ As matters related to a technique for grasping such a group configuration of persons, conventionally, a technique in which a distance between persons is obtained from an image in which a plurality of persons are photographed and a group configuration of persons is determined based on the distance is known (see PTL 1 and PTL 2).”;
Saleem and Faith are directed to targeted data gathering. Nagpal, Sorenson improves upon the location data gathering in a retail venue. Hirakawa improves upon data gathering and analysis in a store setting.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem in view of Faith in further view of Nagpal in view of Sorenson to improve upon data analysis, as taught by Hirakawa, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem in view of Faith in further view of Nagpal in view of Sorenson with the motivation of understanding group configuration of the customer to realize efficient management of the store (Hirakawa Par. 136).
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saleem, US Publication No. 20160080907A1 [hereinafter Saleem], in view of Faith et al., US Publication No US 20170308909A1 [hereinafter Faith], in further view of Nagpal et al., US Patent No US 10249116B1 [hereinafter Nagpal], in further view of Sorenson, US Publication No US 20040111454 A1 [hereinafter Sorenson], and in further view of Sung et al., US Publication No US 20110046878 A1 [hereinafter Sung].  
Regarding Claim 13, Saleem in view of Faith in further view of Nagpal in further view of Sorenson teach the system of claim 8…
Saleem in view of Faith in further view of Nagpal  in further view of Sorenson fail to teach the following feature taught by Sung:
wherein to determine the correlation between the first path and the second path, the at least one processor is configured to: determine a number of times the first path and the second path diverge and reconverge (Sung Par. 59-60“If the moving-path related information generating unit 110, according to the first embodiment, determines that the first moving path runs along the second moving path as a result of the real-time comparison and determination, the statistical data of the second moving path may be updated based on the updated first moving path.  If the moving-path related information generating unit 110, according to the first embodiment, determines that the first moving path deviates from the second moving path as a result of the real-time comparison and determination, the first mobile communication device 100 according to the first embodiment may perform a moving-path deviation indicating operation. The moving-path deviation indicating operation, according to the first embodiment, may include an operation of generating a moving-path deviation alarm sound, an operation of displaying a moving-path deviation alarm window on a display screen of the first mobile communication device 100, and an operation of generating a vibration indicating moving-path deviation.”; Par. 56-“When the moving-path related information generating unit 110, according to the first embodiment, determines that the second moving path that is similar to the first moving path has been registered in the moving -path history, the moving-path related information storing unit 120 may update accumulated data of the statistical data of the second moving path. The moving -path related information storing unit 120, according to the first embodiment, may also update statistical values corresponding to the accumulated data of the second moving path based on the first moving path.”) ;
and increase the correlation based the number of times the first path and the second path converge to within a predetermined distance (Sung Par. 144- “In this way, as the number of times a new moving path similar to the second moving path is stored increases, the reliability of the statistical data and the statistical values of the second moving path may be improved.”)
Saleem and Faith are directed to targeted data gathering. Nagpal, Sorenson and Sung improves upon the location data gathering in a retail venue. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem in view of Faith in further view of Nagpal in view of Sorenson to improve upon the path data, as taught by Sung, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem in view of Faith in further view of Nagpal in view of Sorenson with the motivation of improving upon the reliability of the statistical data and the statistical values of moving path data (Sung Par. 144).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saleem, US Publication No. 20160080907A1 [hereinafter Saleem], in view of Faith et al., US Publication No US 20170308909A1 [hereinafter Faith], in further view of Milton et al., US Publication No US 20160247175 A1 [hereinafter Milton] .
Regarding Claim 15, Saleem in view of Faith l teach the system of claim 1… 
Saleem teaches capturing data and the feature is expounded by Faith:
and update the account…(Faith Par. 57-“Appliance 110 may transmit generated outputs to user device 140. The target person may accept the generated outputs, such as suggestions/recommendations, via interaction with the virtual assistant application of user device 140. Model 112 may update the target person's complex profile information based on the target person's interaction.”)

Saleem in view of Faith fail to teach the following feature taught by Milton:

wherein the at least one processor is configured to: generate a heat map indicating an amount of time members of the group spent in different regions of the venue; … to include an indication of the heat map.; (Milton  Par. 53- “In another example, the user-profile repository 38 may be used by the user profiler 56 to augment the records in the geographic information system 36. For example, an index may be created for each attribute that identifies tiles where users having relatively strong scores (e.g. above a threshold) for the respective attribute tend to co-occur at given times. These indices may correspond to heat maps (though no visual representation need be created) indicating where, for example, users interested in golf tend to be during various times of the day, such that content-providers can select content based on this information, or related services may be positioned nearby.”)
Saleem and Faith are directed to targeted data gathering. Milton improves upon the location data.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saleem in view of Faith to improve upon data analysis, as taught by Milton with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Saleem in view of Faith with the motivation of gaining customer insight such as changes customer loyalty and competition (Milton Par. 119).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. 20190122140A1 to Sen. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Patent Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624